PLEUS, J.
The petitioner, M.P., father of J.P., seeks a writ of mandamus to compel the trial court to rule on his petition for reinstatement of visitation. The petitioner must first make the trial court aware of his pending petition and seek a hearing. Because he has failed to allege that he has done so, the petition is denied without prejudice to the petitioner seeking relief after he has taken the appropriate steps.
Although the petitioner is in the Hamilton Correctional Institution, he could attend a telephonic hearing should the trial court decide to hold one.
PETITION DENIED WITHOUT PREJUDICE.
THOMPSON and MONACO, JJ., concur.